DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   NEHEMIAH REID and ENID REID,
                           Appellants,

                                      v.

HURRICANE METAL SUPPLY, LLC and HIGHLANDER ROOFING, INC.,
                        Appellees.

                                No. 4D19-1314

                               [October 3, 2019]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
CACE 14-016288.

    Erik B. Espinosa of The Law Offices of Erik B. Espinosa, P.A., Sunrise,
for appellants.

    Richard J. Delgado of Law Office of Delgado & Delgado, P.A., Hialeah,
for appellees.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.